Order entered November 21, 2014




                                             In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                      No. 05-14-01384-CV

                          IN THE INTEREST OF K.V.K., A CHILD

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-12-19679

                                           ORDER
       Before the Court is appellant’s November 18, 2014 amended motion to review the trial

court’s November 11, 2014 order sustaining the contests to her affidavit of indigence. We

ORDER Gary Fitzsimmons to file by, 10:00 A.M. ON NOVEMBER 24, 2014, a supplemental

clerk’s record containing: (1) appellant’s affidavit of indigence; (2) Ryan Von Hoffgarden’s

contest to the affidavit; (3) Glenda Johnson Finkley’s contest to the affidavit; and (4) the trial

court’s November 11, 2014 order sustaining the contests. See TEX. R. APP. P. 20.1(j)(3).

       We ORDER Glenda Johnson Finkley, Official Court Reporter for the 256th Judicial

District Court of Dallas County, Texas, to file by 10:00 A.M. ON NOVEMBER 24, 2014, the

reporter’s record from the hearing held on the contests to appellant’s affidavit of indigence. See

TEX. R. APP. P. 20.1(j)(3).

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE